Citation Nr: 0820424	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  02-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for an umbilical hernia 
caused or aggravated by a colonoscopy performed at a VA 
medical facility in June 2001.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2003 rating decision in which the RO, inter 
alia, denied compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an umbilical hernia 
resulting from a colonoscopy performed by a VA medical 
facility in June 2001.  The veteran filed a notice of 
disagreement (NOD) in November 2003 and the RO issued a 
statement of the case (SOC) in January 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2004.

In September 2005, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
for additional notice and development.  After accomplishing 
some additional action, in October 2007, the AMC issued a 
supplemental SOC (SSOC) reflecting the ontinued denial of the 
veteran's 1151 claim.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

Unfortunately, the claims file reflects that further remand 
of the claim for compensation benefits under 38 U.S.C.A. § 
1151 is warranted, even though such will, regrettably, 
further delay an appellate decision on the claim on appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


In the September 2005 remand, the Board noted that a 
September 2003 VA examination report includes an opinion that 
the veteran's colonoscopy did not cause the umbilical hernia.  
In this report, the VA physician indicated that he did not 
know when the veteran developed the umbilical hernia.  This 
report, as well as the colonoscopy report and other VA 
medical records, show that the veteran experienced abdominal 
and umbilical pain during and after the procedure and that 
the colonoscopy had to be discontinued because the veteran's 
discomfort.  Under the applicable criteria in effect for 
claims filed on or after October 1, 1997, compensation under 
38 U.S.C.A. § 1151 is awarded for a veteran's qualifying 
additional disability in the same manner as if such 
additional disability was service connected.  A qualifying 
disability is one which is not the result of a veteran's 
willful misconduct, and which was caused by hospital care, 
medical or surgical treatment, or examination furnished him 
under any law administered by VA, and the proximate cause of 
the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.361.  

The primary goals of the Board's September 2005 remand were 
to: (1) obtain copies of the veteran's medical records from 
the VA Medical Center (VAMC) in Bath, New York, dated in July 
and August 2001 (which, according to the veteran, includes 
the diagnosis of an umbilical hernia), and a copy of the 
consent form signed by the veteran related to the June 2001 
colonoscopy; and (2) to obtain medical opinion evidence 
needed to resolve the 1151 claim on appeal, after associating 
such records with the claims file, either via a claims file 
review and an opinion from a VA physician, or by arranging 
for the veteran to undergo further examination.  To determine 
whether a veteran has additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
VA hospitalization, medical or surgical treatment, or 
examination upon which the claim is based to the veteran's 
condition after such care, treatment, examination, or service 
has stopped.  38 C.F.R. § 3.361(b).  Thus, the veteran's 
physical condition prior to and after undergoing the 
colonoscopy is of paramount importance.  

Here, the claims file still does not contain VA treatment 
records dated since March 2, 2001 through August 31, 2001 
from the Bath VAMC.  On remand, the AMC associated VA 
treatment records dated from April 2, 2005 through December 
16, 2005 from the Bath VAMC, not for the period requested by 
the Board, and did not send the claims file for a review and 
an opinion, or arrange for the veteran to undergo further 
examination.  The Board further notes that the SOC and the 
SSOCs included citation to 38 C.F.R. § 3.358 (the regulation 
implementing section 1151 for claims filed prior to  October 
1997), but not 38 C.F.R. § 3.361, which governs the claim on 
appeal. 

Unfortunately, as the record still does not contain copies of 
the veteran's medical records dated from March 3, 2001 though 
August 31, 2001 from the Bath VAMC or a medical opinion based 
on full consideration of the pertinent, documentary evidence, 
pursuant to Stegall, a remand for compliance with the 
directives of the Board's prior remand is warranted.  

Prior to arranging for a claims file review or for the 
veteran to undergo VA examination, the RO should make further 
attempt to obtain the veteran's medical records dated from 
March 3, 2001 through August 2001 from the Bath VAMC.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requests for records from Federal facilities. 

Once these records are obtained and associated with the 
claims file, the RO should arrange for a review of the claims 
file by an appropriate physician to obtain the needed medical 
opinion.  As noted in the Board's September 2005 remand, the 
RO should arrange for the veteran to undergo VA examination 
in connection with the claim on appeal only if such an 
examination is deemed necessary for the medical opinion 
sought.

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of any requested examination is to obtain 
information or evidence that may be dispositive of his claim.  
Hence, the veteran is hereby notified that failure to report 
to the scheduled examination, without good cause, may well 
result in a denial of the claim (as the claim will be decided 
on the basis of the evidence of record).  See 38 C.F.R. 
§ 3.655 (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to any cheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).   See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Bath 
VAMC all outstanding treatment records 
for the veteran, to particularly include 
medical records dated from March 3, 2001 
through August 31, 2001 and any consent 
form the veteran signed related to the 
June 2001 colonoscopy.  The RO should 
follow the current procedures of 38 
C.F.R. § 3.159 as regards obtaining 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should explain the type 
of evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the claims file to an 
appropriate VA physician for a medical 
opinion in connection with the veteran's 
claim for VA compensation benefits, 
pursuant to 38 U.S.C.A. § 1151.  The 
physician should be informed that what is 
sought is an opinion addressing pertinent 
medical questions based upon the existing 
medical evidence of record, not a new 
examination of the veteran, unless in the 
physician's view, further examination is 
necessary to provide the opinion 
requested.

The physician should render an opinion, 
consistent with the record and with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
his umbilical hernia was caused or 
aggravated by the June 2001 colonoscopy.  
The opinion should also specifically 
address whether the veteran has any post-
operative residuals of the hernia repair.  
If the answer to either is "yes", the 
physician should also opine whether the 
proximate cause of such additional 
umbilical hernia disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
during the hospital/surgical treatment, 
or (b) an event not reasonably 
foreseeable.  In reaching his/her 
opinion, the examiner should comment as 
to whether, in performing the June 2001 
colonoscopy and/or the hernia repair, any 
VA physician failed to exercise the 
degree of care that would be expected of 
a reasonable health care provider.  

The examiner should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for 
compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of 38 C.F.R. § 3.361, 
along and clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

